DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
Claim 12 recites “the first flexible element” and claim 13 “the second flexible element”. There is insufficient antecedent basis for these recitations. It is believed that they are intended to recite “the first conductive element” and “the second conductive element” respectively. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-17 of U.S. Patent No. 10,531,833. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims represent a narrower species of the broader genus .
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,531,832. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims represent a narrower species of the broader genus now being claimed. In such instances, the narrower species necessarily anticipates the broader genus. The patented claims differ only in that they more narrowly define the flexible elements as including conductive fabric material and that the pad is adhesive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11, 14-17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toth et al. (US 2015/0351690 A1, hereinafter Toth’690).
Regarding claims 1 and 14, Toth’690 discloses an apparatus for monitoring a sleep parameter of a user (e.g. abstract; paragraphs [0020], [0063], [0066], [0123], [0169]), the apparatus comprising: a pad configured to conform to a surface of the user (e.g. paragraphs [0030], [0054], [0198] - “conforming…that may stretch and move with the adjacent tissues”, [0278] - “contour a specific region of the body”); a first conductive element coupled to the pad and extending in a first direction from the pad, the first conductive element configured to exhibit a modified electrical property in response to an applied force (e.g. paragraphs [0138], [0148], [0149], [0156], [0170], and [0341] disclose e.g. stretch and strain sensors such as stretchable conducting elements 831a-b in Fig. 8e); a power source electrically coupled to the first conductive element (e.g. paragraphs [0091], [0139]); an electrical circuit electrically coupled to the power source and the first conductive element  (e.g. paragraphs [0021], [0035], [0138], [0192], [0201]), the electrical circuit configured to detect, during use, a change in an electrical property of the first conductive element (e.g. paragraphs [0129], [0136], [0138], [0149]); and a second and third conductive elements coupled to the pad and extending, in a second direction different from the first direction, from the pad, the second conductive element not configured to exhibit a modified electrical property in response to an applied force (e.g. usage of a plurality of stretchable patches as shown in e.g. Figs. 1A-C, 16A-C; paragraph [0310]; alternatively as shown in Fig. 3f, all of patch 328 is on a stretchable substrate but only sensors elements and conductive traces 333a-b and 336a-c represent the flexible element(s) configured to exhibit a modified electrical property, 
Regarding claims 2 and 15, Toth’690 discloses wherein the flexible element is in a neutral stress state prior to being coupled to the pad and in a compressed state upon being coupled to the pad (e.g. paragraphs [0018], [0039], [0094], [0149], [0341], [0343]).
Regarding claim 3, Toth’690 discloses the apparatus further comprising a communication interface configured to connect with a portable electronic device (e.g. paragraphs [0015], [0048], [0133], [0183]-[0185], [0264]).
Regarding claim 4, Toth’690 discloses wherein the change in electrical property of the first conductive element is responsive to a tension applied to the first conductive element during use of the apparatus (e.g. paragraphs [0138], [0148], [0149]).
Regarding claim 5, Toth’690 discloses wherein the electrical property comprises at least one of resistance and reactance of the first flexible element (e.g. paragraphs [0343], [0359] discloses wherein the flexible sensor is one of a capacitive stretch sensor or piezoresistive material, which exhibit a change in resistance to applied strain).
Regarding claim 6, Toth’690 discloses wherein the patch includes additional sensors including any or all of a motion sensor configured to monitor a position of at least a portion of the user (e.g. accelerometer or gyroscope - paragraphs [0042], [0058], [0111], [0138]), a pulse oximeter configured to measure an oxygen saturation level of the user (e.g. paragraphs [0065], [0170], [0174], [0252]), and a microphone (e.g. paragraphs [0042], [0064], [0138], [0156], [0175]; claim 96).
Regarding claims 7 and 17, Toth’690 discloses wherein the first conductive element includes a substrate coated with a conductive material (e.g. paragraphs [0045], [0149], [0201], [0331]).
Regarding claims 11 and 21, Toth’690 discloses wherein the first conductive element includes a semiconductor material (e.g. paragraph [0214]).
Regarding claim 16, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Toth’690 discloses all structures of the flexible/stretchable adhesive patch which is shown being applied to the torso for measurement of variables related to a respiratory effort of the wearer. It is widely known from human physiology that the chest wall expands during inspiration, thus concurrent to inhalation by the user, a chest wall will expand and an adhesive patch adhered thereto will similarly stretch, or transition from a compressed state, through a neutral state and to a tensile or stretched state as the user inhales. Likewise, the stretchable patch will go from a stretched to a relaxed state when the user exhales. Further, Toth’690 discloses wherein the circuit is configured to detect the change in the electrical property during transition from the compressed state to neutral state and from neutral state to tensile state (e.g. paragraphs [0138], [0233] – integrated capacitive stretch sensors; paragraph [0149], [0341], [0343]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toth’690 in view of Varadan (US 2013/0281815 A1, hereinafter Varadan’815).
Regarding claims 8 and 18, Toth’690 discloses the invention substantially as claimed including wherein the sensors/conducting members can be made of printed traces, electrical traces, spun nanotube fibers, etc. (e.g. paragraph [0331]), but does not expressly disclose wherein the first conductive element includes fibers coated with a conductive polymer. In the same field of endeavor, Varadan’815 teaches that it is known to construct textile-integrated electrodes using a base fiber that is flexible and conductive comprising a metal-textile blend or metal-polymer blend to function as dry contact sensors which do not require any conductive gel when used to make electrical contact with a user’s skin (e.g. paragraph [0052]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system  as taught by Toth’690, with the first conductive element comprising a fiber comprising a metal polymer blend as taught by Varadan’815, since such a modification would provide the predictable results of providing a textile-integrated electrode which can function as a dry contact sensor that does not require external materials or conductive gels when in .

Claims 9, 10, 19, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Toth’690 in view of Hyde et al. (US 2017/0325524 A1, hereinafter Hyde’524).
Regarding claims 9, 10, 19, and 20, Toth’690 discloses the invention substantially as claimed, but does not expressly disclose wherein the first conductive element includes a nonwoven fabric, or includes one of polyester, nylon, or glass.   In the same field of endeavor, Hyde’524 teaches that it is known to use one of glass fibers, polyester, or nylon, or combinations thereof in a conductive fabric-like material which can be either woven or non-woven to facilitate electric transmissions throughout at least a portion of the fabric-like material and which can be integrated to form a sensor and other circuitry (e.g. paragraph [0067]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Toth’690, with use of one of glass fibers, polyester, or nylon as well as a non-woven construction as taught by Hyde’524, since such a modification would provide the predictable results of facilitating electric transmissions throughout the fabric material and integration as a sensor or other circuitry within the fabric.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Toth’690 in view of Baxi et al. (US 2016/0270700 A1, hereinafter Baxi’700).
Regarding claim 13, Toth’690 discloses the invention substantially as claimed, but does not expressly disclose wherein the apparatus further comprises a second pad, and the second conductive element (i.e. the conductive element which does not exhibit a modified electrical property in response to an applied force) extends from the first pad to the second pad. In the same field of endeavor, Baxi’700 teaches that it is known construct a wearable apparatus with a stretch sensor (160) with a first conformal pad (102), a second conformal pad (e.g. the pad located with respect to reference numerals 110/730) and a second conductive element extending from the first pad to the second pad (e.g. wire bus 720) in order to carry power, ground and signal lines from a distal measuring unit to the main pad and stretch sensor while withstanding stretching as the portion of the body to which the device is mounted moves and flexes (e.g. paragraphs [0055] .  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Toth’690, with the arrangement of a first and second pad with certain of the conductive elements extending from the first pad to the second pad as taught by Baxi’700, since such a modification would provide the predictable results of allowing the device to conform and stretch to portions of the user’s body such as the knee while allowing the conductive elements to withstand the stretching and flexing of the body during use to transmit power and sensor signals as needed.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon filing of the appropriate Terminal disclaimers as outlined above.
The following is a statement of reasons for the indication of allowable subject matter:  the most pertinent prior art does not teach or fairly suggest the apparatus as set forth in claim 12 comprising a first conformal pad and a second conformal pad, and wherein the conductive element which is configured to exhibit an electrical property in response to an applied force (i.e. a stretch/strain gauge or sensor) is arranged to extend from the first pad to the second pad (e.g. as seen in instant Figs. 1A, 2, 5E), in combination with the other remaining limitations in claim 1 from which claim 12 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2013/0123654 A1 to Rahamim et al.; US 2017/0086684 A1 to Xue et al; US 2015/0335288 A1 to Toth et al.; and US 2015/0223755 A1 to Abir are each considered to disclose the invention substantially as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
15 February 2022